           Case 3:16-cv-00555-MMD-WGC Document 277 Filed 11/23/20 Page 1 of 3




 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 5
      GREGORY WEST ENTSMINGER,                            Case No.: 3:16-cv-00555-MMD-WGC
 6
             Plaintiff,                                                   ORDER
 7
      v.                                                          Re: ECF Nos. 266, 275
 8
      ROMEO ARANAS, et al.,
 9
             Defendants.
10

11
            Before the court are Plaintiff’s “Motion for an Order to Show Cause Why Defendants have
12
     not Complied with (ECF No. 256) Court’s Order” (ECF No. 266) and Plaintiff’s “Motion to
13
     Change the Court’s Scheduling Order in (ECF No. 256) for Summary Judgement (sic) Response
14
     and Reply” (ECF No. 275). Defendants have responded to Plaintiff’s “show cause” motion (ECF
15
     No. 270) and Plaintiff has replied (ECF No. 273).
16
     1.     Plaintiff’s Motion for an Order to Show Cause Why Defendants have not Complied
17          with Court’s Order (ECF No. 266)

18
            Plaintiff’s motion claims “the court ordered several specific documents to be turned over
19
     to plaintiff. This act is overdue.” (ECF No. 266 at 2.) In Defendants’ opposition to Plaintiff’s
20
     motion for order to show cause, they state:
21
               “The Attorney General’s Office coordinated with NDOC staff to compile
               documents that were both voluminous and difficult to locate. See Decl. of
22
               Rost C. Olsen. The AGO has produced the vast majority of those documents,
               constituting approximately 925 pages, and are still working with NDOC staff
23
               to locate the missing statistical reports from 2008-14 and 2016, which are the
               only outstanding documents left to produce from the order.
          Case 3:16-cv-00555-MMD-WGC Document 277 Filed 11/23/20 Page 2 of 3




 1
                Accordingly, Defendants have substantially complied with the Court’s order,
 2              and have taken every reasonable step to comply fully.

 3              Defendants have substantially complied with the Court’s order. Defendants
                have provided every relevant document they could locate and are still
 4              working to locate the relevant documents they have not found. Accordingly,
                as Defendants have substantially complied, the Court should deny
 5              Entsminger’s Motion for an Order to Show Cause.”

 6 (ECF No. 270 at 4.)

 7           In Plaintiff’s reply memorandum, he claims Defendants “did nothing to fulfill the Order
     for four weeks. Then, only after the deadline passed, and I have to file a show cause motion, did
 8
     the defendants mail (a week late) two severely deficient documents that did not meet the Orders
 9
     requirements.” (ECF No. 273 at 1.)
10           The court concludes Defendants have sufficiently and satisfactorily complied with the
     court’s order of September 30, 2020 (ECF No. 256) regarding producing Plaintiff’s requested
11
     copies of discovery. Therefore, Plaintiff’s “Motion for an Order to Show Cause Why Defendants
12
     have not Complied with (ECF No. 256) Court’s Order” (ECF No. 266) is DENIED.
13
     2.      Plaintiff’s Motion to Change the Court’s Scheduling Order in ECF No. 256 for
14           Summary Judgement (sic) Response and Reply (ECF No. 275)

15           At the court’s hearing on September 30, 2020 (ECF No. 256), the court ordered the

16 following:

17              IT IS FURTHER ORDERED that Plaintiff’s deadline to respond to the
                Motion for Summary Judgment is due 60 days from today which is
18              November 30, 2020. Defendants’ Reply will be due December 30, 2020.
                The parties are advised that as a consequence of Plaintiff’s motions for
19              extensions of time and the new deadlines the court has imposed that the
                Defendants’ motion for summary judgment and attendant briefings may have
20              to be administratively dismissed and re-filed in order to provide the court
                sufficient time to rule on the summary judgment motion.”
21
     (Id. at 11.)
22

23
                                                    2
           Case 3:16-cv-00555-MMD-WGC Document 277 Filed 11/23/20 Page 3 of 3




 1          Plaintiff now requests the court “change the current scheduling order to be contingent the

 2 court “change in the schedule set forth in the court’s order due to defendants’ full compliance with

 3 the court’s order for production.” (ECF No. 275 at 4.)

 4          As the court informed the parties at its hearing on September 30, 2020 (ECF No. 256), due

 5 to the number of extensions given in this case, Defendants’ Motion for Summary Judgment and

 6 Errata (ECF Nos. 209 and 211) will have to be administratively dismissed and re-filed as of this

 7 date.

 8          IT IS THERFORE ORDERED that Plaintiff’s “Motion for an Order to Show Cause

 9 Why Defendants have not Complied with (ECF No. 256) Court’s Order” (ECF No. 266) is

10 DENIED.

11          IT IS FURTHER ORDERED that Plaintiff’s “Motion to Change the Court’s Scheduling

12 Order in (ECF No. 256) for Summary Judgement (sic) Response and Reply” (ECF No. 275) is

13 GRANTED in part. Plaintiff shall have to and including Friday, January 22, 2021, to file his

14 response and Defendants shall have to and including Friday, February 12, 2021, to file a reply

15 memorandum. THERE SHALL BE NO FURTHER EXTENSIONS GRANTED.

16          IT IS FURTHER ORDERED that the Clerk of Court shall administratively dismiss

17 Defendants’ Motion for Summary Judgment and Errata (ECF Nos. 209, 211) and re-file them as

18 of this date.

19          Dated: November 23, 2020.

20                                                  _________________________________
                                                    WILLIAM G. COBB
21                                                   UNITED STATES MAGISTRATE JUDGE

22

23
                                                    3
